Third District Court of Appeal
                               State of Florida

                       Opinion filed January 19, 2022.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D20-1341
                       Lower Tribunal No. 18-38814
                          ________________


                         Valledor Co., Inc., et al.,
                               Appellants,

                                     vs.

                                Zena Decky,
                                 Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Veronica
Diaz, Judge.


      Sweetapple, Broeker & Varkas, P.L., and Douglas C. Broeker, for
appellants.

    Trembly Law Firm, and Yadhira Ramírez-Toro and Hubert G.
Menendez, for appellee.


Before SCALES, HENDON and LOBREE, JJ.

     SCALES, J.
        Appellants Valledor Company, Inc. and Robert Valledor (together,

“Valledor”), defendants below, appeal four trial court orders relating to

Valledor’s default on several claims asserted against Valledor in appellee

Zena Decky’s May 5, 2019 amended complaint. We dismiss the appeal

because none of the challenged orders are appealable final orders, nor are

any of them included within Florida Rule of Appellate Procedure

9.130(a)(3)’s schedule of appealable nonfinal orders.

   I.     Relevant Procedural Background

        On August 6, 2019, the trial court entered an order granting Decky’s

motion seeking a judicial default against Valledor (the first challenged order).

This was followed by the trial court’s entry of an August 14, 2019 partial

default judgment as to liability (the second challenged order). In this partial

default judgment, the trial court required the parties to set an evidentiary

hearing to determine the amount of damages Valledor owed to Decky.

        On August 20, 2020, the trial court, sua sponte and inadvertently,

entered an order vacating the judicial default and the partial default

judgment. That same day, though, the trial court entered an order vacating

its earlier erroneous vacatur order (the third challenged order).

        On August 23, 2019, Valledor filed a motion seeking to vacate the

judicial default and partial default judgment. About a year later, on



                                       2
September 9, 2020, the trial court entered an order denying Valledor’s

August 23, 2019 motion (the fourth challenged order). No evidentiary hearing

establishing damages was ever scheduled; a determination of damages

remains to be adjudicated.

         On September 18, 2020, Valledor filed a notice of appeal,

characterizing the September 9, 2020 order denying Valledor’s vacatur

motion as a “final order.” While not explicit, we assume, based on Valledor’s

notice of appeal, that Valledor suggests we may review the three, earlier

challenged orders as appealable interlocutory orders under Florida Rule of

Appellate Procedure 9.110(h).

   II.      Analysis

         An order is final only if it puts an end to judicial labor. Giller v. Giller,

319 So. 3d 690, 690-91 (Fla. 3d DCA 2021). While Valledor may be

precluded from contesting liability (by virtue of the judicial default and partial

default judgment), the trial court still has not adjudicated Decky’s damages.

This issue remains open and obviously requires additional judicial labor;

hence, none of the challenged orders is final. Id.

         The partial default judgment on liability is not appealable until the

conclusion of the case. Kogan v. Mildenberger, 127 So. 3d 831, 832 (Fla. 3d

DCA 2013). It is not a “partial final judgment,” reviewable under rule 9.110(k),



                                           3
because it neither “disposes of an entire case as to any party” nor is it one

that “disposes of a separate and distinct cause of action that is not

interdependent with other pleaded claims.” Fla. R. App. P. 9.110(k).

      The September 9, 2020 order denying Valledor’s motion to vacate the

partial default judgment (and the judicial default upon which the partial

default judgment was premised) is not reviewable because, as described

above, Valledor’s vacatur motion was not directed toward a final order.

Stubbs v. Fed. Nat’l Mortg. Ass’n, 250 So. 3d 151, 152 (Fla. 2d DCA 2018)

(“[A] rule 1.540 motion directed to a non-final order is improper and leaves

us without jurisdiction to review the denial of the motion to vacate.”); Bryant

v. Wells Fargo, N.A., 182 So. 3d 927, 929-30 (Fla. 3d DCA 2016).

      The August 20, 2020 order that vacated an erroneously entered order

is also not final because it merely left in place the partial default judgment

that, by its own terms, expressly contemplates additional judicial labor, i.e.,

fixing the amount of damages to which Decky is entitled. Furthermore, none

of the challenged orders is contained in rule 9.130(a)(3)’s schedule of

appealable, nonfinal orders. Bryant, 182 So. 3d at 930.




                                      4
     Because we lack appellate jurisdiction to review any of the challenged

orders, we are compelled to dismiss the appeal.1

     Appeal dismissed.




1
 We express no opinion as to whether the default orders were properly
entered or whether they should have been vacated.

                                    5